In this cause Mr. Chief Justice ELLIS, Mr. Justice BROWN and M. Justice DAVIS are of the opinion that the decree of the Circuit Court should be affirmed; while Mr. Justice WHITFIELD, Mr. Justice TERRELL and Mr. Justice BUFORD are of the opinion that the said decree of the Circuit Court should be reversed and the cause remanded with directions that the Chancellor enter an order dismissing the Bill of Complaint. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State, ex rel. Hampton, v. McClung, 47 Fla. 224,37 So. Rep. 51, that the Decree of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.
                              ON REHEARING